Case 2:20-cv-02208-JPM-cgc Document 14 Filed 04/27/20 Page 1 of 5                          PageID 50



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


 MEMPHIS AND SHELBY COUNTY                         )
 OFFICE OF CONSTRUCTION CODE                       )
 ENFORCEMENT,                                      )
                                                   )
         Plaintiff,                                )
                                                   )         Case No. 2:20-cv-02208-JPM-cgc
 v.                                                )
                                                   )
 TI PROPERTIES, LLC,                               )
                                                   )
        Defendant.                                 )


                      ORDER REMANDING CASE TO STATE COURT


        This case arises out of an enforcement action brought by Plaintiff Memphis and

Shelby County Office of Construction and Code Enforcement against Defendant TI

Properties, LLC in connection with several nonconforming signs owned by Defendant. (See

ECF Nos. 1, 1-1.) Defendant removed the case from state court on March 23, 2020. (ECF

No. 1.) Presently before the Court is Plaintiff’s April 14, 2020 Motion for Remand. (ECF

No. 9.) Plaintiff asserts that the Court lacks subject matter jurisdiction over the case because

“there is no basis for [federal question jurisdiction] obvious on the face of the state court

citations, nor does the resolution of Plaintiff’s citations involve a federal issue.” (Id. at

PageID 22.)


        Defendant filed its Response on April 23, 2020. (ECF No. 13.) Defendant asserts that

Plaintiff’s citations “resulted in the violation of TI[’s] Federal Constitutional Rights to

lawfully operate its property consisting of commercial off-premise sign structures which this
Case 2:20-cv-02208-JPM-cgc Document 14 Filed 04/27/20 Page 2 of 5                          PageID 51



Court has jurisdiction to enforce and protect under [28 U.S.C. § 1983].” (ECF No. 13 at

PageID 45.)


       For the reasons set forth below, Plaintiff’s Motion for Remand is GRANTED.


I.     BACKGROUND


       On March 3, 2020, Defendant received four citations for violating Memphis zoning

ordinances in connection with Defendant’s alterations to several nonconforming billboards.

(Id.) On March 3, 2020, Plaintiff filed the case in the Environmental Court Division of the

General Sessions Court of Shelby County, Tennessee. (Notice of Removal, ECF No. 1 at

PageID 2; Mot. for Remand, ECF No. 9 at PageID 21.)


       On March 23, 2020, Defendant removed the case to this Court. (ECF No. 1.)

Defendant asserts that the Court has jurisdiction over the case pursuant to 28 U.S.C. § 1331

because “[t]here are several Federal Questions . . . involved in this suit . . . .” (Id. at PageID

2.) These “include violation[s] of Defendant’s First Amendment Rights, [and] Rights of Due

Process and Equal Protection under the First Amendment, Fifth Amendment and the

Fourteenth Amendment of the U.S. Constitution,” all of which, Defendant asserts, can

properly be vindicated pursuant to 42 U.S.C. § 1983. (Id. at PageID 2.) Defendant also

asserts that this case is related to a case previously before this Court involving counsel for

Defendant, Thomas v. Schroer, 248 F. Supp. 3d 868 (W.D. Tenn. 2017). (Id. at PageID 3.)


       On April 14, 2020, Plaintiff filed its Motion to Remand. (ECF No. 9.) On April 21,

2020, Defendant filed what it stylized as a Submittal for Scheduling Conference on April 23,

2020. (ECF No. 12.) Defendant reasserts its claim that these citations violate its



                                                 2
Case 2:20-cv-02208-JPM-cgc Document 14 Filed 04/27/20 Page 3 of 5                         PageID 52



constitutional rights. (Id. at PageID 31–33.) Defendant filed its Response on April 23, 2020.

(ECF No. 13.)


II.    LEGAL STANDARD


       28 U.S.C. § 1441(a) provides, “[A]ny civil action brought in a State court of which the

district courts of the United States have original jurisdiction, may be removed by the

defendant or the defendants, to the district court of the United States for the district and

division embracing the place where such action is pending.” “Only state-court actions that

originally could have been filed in federal court may be removed to federal court by the

defendant.” Paul v. Kaiser Found. Health Plan of Ohio, 701 F.3d 514, 518 (6th Cir. 2012)

(quoting Kitzmann v. Local 619–M Graphic Commc’ns Conference, 415 F. App’x 714, 716–

18 (6th Cir. 2011)). “Absent diversity of citizenship, federal-question jurisdiction is

required.” Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987).


       28 U.S.C. § 1331 confers federal question jurisdiction on district courts. The section

provides, “The district courts shall have original jurisdiction of all civil actions arising under

the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. “A claim arises

under federal law . . . when the cause of action is (1) created by a federal statute or (2)

presents a substantial question of federal law.” Miller v. Bruenger, 949 F.3d 986, 991 (6th

Cir. 2020) (citing Estate of Cornell v. Bayview Loan Servicing, LLC, 908 F.3d 1008, 1012–

14 (6th Cir. 2018)).


       The “well-pleaded complaint rule” governs federal jurisdiction and “provides that

jurisdiction exists only when a federal question is presented on the face of the plaintiff’s

complaint.” Id. (quoting Kitzmann, 415 F. App’x at 716–18). A case does not arise under the


                                                 3
Case 2:20-cv-02208-JPM-cgc Document 14 Filed 04/27/20 Page 4 of 5                         PageID 53



Constitution, laws, or treaties of the United States by way of a federal counterclaim or

affirmative defense premised on federal law. Holmes Grp., Inc. v. Vornado Air Circulation

Sys., Inc., 535 U.S. 826, 831 (2002) (“Allowing a counterclaim to establish ‘arising under’

jurisdiction would . . . contravene the longstanding policies underlying our precedents.”); see

also Musson Theatrical, Inc. v. Fed. Exp. Corp., 89 F.3d 1244, 1252 (6th Cir. 1996) (“[T]he

presence of a federal defense is inadequate.” (emphasis in original)).


III.   ANALYSIS


       Simple application of the well-pleaded complaint rule resolves this Motion. Plaintiff’s

Complaint, which is comprised of Defendant’s citations for alterations made to

nonconforming signs in violation of Memphis zoning ordinances, presents no federal question

and is purely a matter of state law. (See ECF No. 1-1.) Plaintiff’s Complaint does not assert

federal causes of action. See Miller, 949 F.3d at 991.


       Nor does the Complaint “present[] a substantial question of federal law.” Id. A state

law cause of action only presents a substantial question of federal law when the underlying

cause of action “(1) ‘necessarily raise[s] a stated federal issue’ that is (2) ‘disputed and

substantial’ and (3) hearable by the federal courts without disturbing the established federal-

state court balance.” Id. (quoting Estate of Cornell, 908 F.3d at 1014); see also Grable & Sons

Metal Prods. v. Darue Eng’g & Mfg., 545 U.S. 308, 314 (2005). Plaintiff in its Complaint

does not assert state law causes of action “that nonetheless turn on substantial questions of

federal law, and thus justify resort to the experience, solicitude, and hope of uniformity that a

federal forum offers on federal issues.” Grable, 545 U.S. at 312 (citation omitted). Despite

Defendant’s attempt to imbue Plaintiff’s claims with a federal character, Plaintiff’s claims do


                                                 4
Case 2:20-cv-02208-JPM-cgc Document 14 Filed 04/27/20 Page 5 of 5                       PageID 54



not require, for example, proof of the unconstitutionality of congressionally created

investment bonds, see Smith v. Kansas City Title & Trust Co., 255 U.S. 180, or proof of the

IRS’s failure to provide notice under federal law in a state superior title claim, Grable, 545

U.S. at 314–15.


        Additionally, “the appropriateness of a federal forum to hear an imbedded [federal

law] issue [can] be evaluated only after considering the ‘welter of issues regarding

interrelation of federal and state authority and the proper management of the federal judicial

system.’” Grable, 545 U.S. at 314 (quoting Franchise Tax Bd. of State of Cal. v. Constr.

Laborers Vacation Tr. for S. Cal., 463 U.S. 1, 8 (1983)). Asserting federal question

jurisdiction over a municipality’s civil enforcement action no doubt implicates such issues.


        Because the only federal questions raised in this case arise out of Defendant’s apparent

constitutional counterclaim under 42 U.S.C. § 1983 and its several asserted federal

constitutional defenses, and because the Complaint presents no federal question on its face

that could have allowed the case originally to be filed in federal court, this Court does not

have removal jurisdiction over this case. The Court GRANTS the Motion and remands the

case to state court.


        SO ORDERED, this 27th day of April, 2020.


                                                        /s/ Jon P. McCalla
                                                       JON P. McCALLA
                                                       UNITED STATES DISTRICT JUDGE




                                                5
